Hoar, J.
It is not very strongly contested by the respondents that the appropriate remedy for the petitioner, if he is entitled to any relief, is the writ of mandamus. That point is substantially settled by the case of Strong, petitioner, 20 Pick. 484. And, as we understand that the only purpose or wish of the parties to the controversy is to obtain a decision of this court on the construction of the statute upon which the petitioner’s rights depend, there is no reason to doubt that the whole question ai issue may be substantially disposed of by this proceeding.
The only question reserved for the consideration of the court is, whether the petitioner was legally chosen a member of the school committee of the town of Marlborough at a meeting held on the first day of April 1867, the polls having been opened and the election made after sunset on that day ; and the court are all of opinion that the election was regular and valid.
The prohibition of keeping the polls open after sunset is first contained in the St. of 1839, c. 42, a statute which, by c. 165 of the same year, was confined in its application to towns, and was not to apply to cities'. That statute related only to elections of national and state officers, and was repealed by the St. of 1843 p. 94. The next provision upon the subject is found in the Gen *559Sts. c. 7, § 3. It was not contained in the report of the commissioners on the revision of the statutes, but was inserted as an amendment by the legislature.
The first section of chapter 7 provides that no meeting for the election of national, state, district, city or town officers shall be held on a day upon which the militia are by law required to do military duty. Section 2 provides that “ meetings for the election of national, state, district, and county officers may be opened as early as nine o’clock in the forenoon, and shall be opened as early as two o’clock in the afternoon.” Section 3 is as follows: “ Such meetings in towns shall be called by the selectmen in the manner ordered by the towns, and in cities according to the provisions of the acts establishing them and the acts in addition thereto; and the warrant for notifying such meetings shall specify the time when the polls for the choice of the several officers shall be opened, and the same shall be kept open at least two hours, and in towns for such longer time as a majority of the voters present shall by vote direct; but in no case shall the polls be kept open after the hour of sunset.”
The natural and grammatical reference of the phrase “ such meetings ” in the last section, would be to the meetings named in the next preceding section, and would therefore not include meetings held for the election of town officers. “ The warrant for notifying such meetings shall specify the time when the polls for the choice of the several officers shall be opened, and the same shall be kept open at least two hours; ” obviously meaning “ the polls ” at such meetings as the section refers to. “ The polls” referred to in the last clause, we can have no doubt, are “ the polls ” before mentioned in the section.
But beside the literal import of the statute, the nature of the provision is such that we cannot suppose the legislature intended it to apply to the choice of town officers. There is no limitation in the statute of the hour at which meetings for the choice of town officers shall be held. The officers to be chosen are numerous, and are usually chosen in succession. They are not all required to be chosen by ballot, but, with some exceptions, may be chosen in such manne as the town may determine at *560the meeting. It is not an infrequent occurrence that persons first chosen refuse to accept the office, making it necessary to choose others. It would therefore be highly inconvenient, if not impracticable, to specify in the warrant the time at which the polls for the choice of each officer would be opened, and needless to have them remain open two hours. But if the other provisions in § 3 do not apply to the choice of town officers, it would be strange if the provision relating to sunset, which is a part of the same sentence, and apparently merely qualifying what had gone before, should have a more extensive application. And further than this, we can hardly suppose that a restriction on the powers and usages of towns, which had never before had a place in the legislation of the Commonwealth, would have been introduced for the first time into the statute in a manner so ambiguous, and where at best it could be regarded as a matter of doubtful construction; when it would have been so easy to make it plain, by expressing it in a different connection.
As we are of opinion, therefore, that the election of the petitioner as one of thé school committee was in conformity with the law, though made after sunset, it is the duty of the other members of the committee to admit him to act with them as a member of the committee.

Peremptory writ of mandamus to issue.